UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 22-6033


CHARLIE L. HARDIN,

                     Plaintiff - Appellant,

              v.

TABOR CORRECTIONAL INSTITUTION; AMY JACOBS; GEORGE W.
BAYSDEN, JR.; JAMIE L. BULLARD; DOCTOR WHITE; HEAD NURSE
SCOTT; EWARD; ROSEMARY BIANCARDIN; OFFICER JAMES HUNT;
WILLIAM GEORGE; CASE MANGER YORK,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:21-ct-03067-M)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Charlie L. Hardin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charlie L. Hardin, a North Carolina state prisoner, appeals from the district court’s

order dismissing without prejudice his civil action for failing to comply with its November

22, 2021, order directing him to file an amended complaint no later than December 7, 2021.

On appeal, Hardin states that he did not timely comply because he did not receive the

November 22 order and the accompanying form for him to file the amended complaint

until the December 7 deadline. Hardin’s amended complaint dated December 7, 2021, was

received in the district court on December 16, 2021, two days after the entry of the district

court’s judgment. Under these circumstances, we vacate the district court’s order and

remand for the court to determine whether Hardin’s amended complaint complies with the

November 22 order.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                             VACATED AND REMANDED




                                             2